DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/20/21 have been fully considered but they are not persuasive.

Regarding claim 1,
 Applicant argues The cited passage of Hart appears to generally describe a method and apparatus for decreasing connect time and improving the success rate of short message service (SMS) communications such as push-to-talk (PTT) based services from mobile stations to a radio access network (RAN). Hart, in the above passage, describes that the mobile station increases the transmit power by some increment if no acknowledgement is received for a transmitted message block. In sharp contrast, Claim 1 recites, “adapting transmission parameters comprising (a) power used to transmit the first message in second time slot is greater than power used to transmit the first message in the first time slot ... based on the decoding status of the first UE and the second UE.”
 However the examiner disagrees due to the fact that the primary reference Kim teaches the network node (eNB). The secondary reference Hart shows was brought in to teach the transmitting at a 


Regarding claim 5, 
 	Applicant argues Applicant further submits that Kim, at best, describes that the data of the second UE (e., the UE2) is retransmitted to notify whether or not the data of the second UE is able to be combined with the data stored in the buffer, which means that the data of second UE is determined to be combined with the data of the first UE when the decoding of the data of the UE2 fails. However, Kim does not disclose “the first UE obtains the information that indicates that the second UE was unable to decode the second message,” as recited in independent Claim 5.

However the examiner disagrees due to the fact that the UE1 receives information as to whether the UE2 data is retransmitted and it is known in the art of communications that retransmission of data is due to failure to decode. Therefore it is implicitly notified of UE2’s failure to decode.
 Kim states:
[0330] In the embodiments of the present invention, in order to apply the buffering methods mentioned earlier in the paragraph 4.3, the eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer.
	
At least in the above cited portion eNB relays the information of whether the information is retransmitted which implicitly signals that the UE2 failed to decode the initial transmission which is the reason for the retransmission. One of ordinary skill in the art would interpret the UE2 data 

Regarding claim 10,
 	
 	Applicant argues Further, in Kim, the UE1 stores UE1 data from which interference is removed to combine with the retransmission of the data of the UE1 when the decoding of the data of the UEI fails, but Kim does not disclose that the third message (i.e. the message for the first UE) is obtained using the obtained second message and the received second superimposed signal when the first UE is successfully decoding the message, i.e., “the first UE (i.e. the UE capable of decoding the message) using the obtained second message and the received second superimposed signal to obtain the third message from the second superimposed signal,” as recited in dependent Claim 10. (Emphasis added.)
 	However although not explicitly stated, Kim teaches sending superimposed signals for UE1 and UE2. The eNB then sends another superimposed signal including retransmitted UE2 data. Kim does not say the UE1 data which was decoded properly. Hence it is implicit that UE1 data would not be retransmitted and hence bet interpreted as the “third message” in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 20170338915) further in view of Hart (Pub No 20060199603).


Regarding claim 1 and 11,
 	Kim teaches a method performed by a network node serving a first user equipment and a second UE, the method comprising:
 	the network node transmitting, during a first time slot, a first superimposed signal comprising a first message for the first UE and a second message for the second UE; (interpreted as The eNB multiplexes data of the UE1 and data of the UE2 and may be then able to transmit multiplexed data via a resource region indicated by the resource allocation information, see para [0301]).
 	the network node receiving a message transmitted by the first UE indicating that the first UE was unable to decode the first message; and (interpreted as In this case, the HARQ-ACK information can indicate whether or not the data is properly received by the UE1 and/or the UE2, see para [0306])
 	after receiving the message transmitted by the first UE indicating that the first UE was unable to decode the first message (interpreted as In this case, the HARQ-ACK information can indicate whether or not the data is properly received by the UE1 and/or the UE2, see para [0306]), the network node providing to the second UE (UE1) a message indicating that the first UE (UE2) was unable to decode the first message (interpreted as the eNB informs the UE1 of whether or not the data of the UE2 is retransmitted, see para [0330], since retransmission means UE was unable to decode the last communications), thereby enabling the second UE to select an appropriate decoding scheme to use in a subsequent time slot (interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see para [0330].  If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see para [0315]).
 	after receiving the message transmitted by the first UE indicating that the first UE was unable to decode the first message, the network node transmitting, during a second time slot (t2), a second (interpreted as If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see para [0329]. It is implicit that new UE1 data is transmitted and decoded using cancel interference with retransmitted UE2 data.)
 	adapting transmission parameters comprising (a) power used to transmit the first message in second time slot is greater than power used to transmit the first message in the first time slot and/or (b) rate used to transmit the third message in the second time slot is greater than rate used to transmit the second message in the first time slot based on the decoding status of the first UE and the second UE.
 	However does not teach adapting transmission parameters comprising (a) power used to transmit the first message in second time slot is greater than power used to transmit the first message in the first time slot and/or (b) rate used to transmit the third message in the second time slot is greater than rate used to transmit the second message in the first time slot based on the decoding status of the first UE and the second UE. 
 	Hart teaches adapting transmission parameters comprising (a) power used to transmit the first message in second time slot is greater than power used to transmit the first message in the first time slot and/or (b) rate used to transmit the third message in the second time slot is greater than rate used to transmit the second message in the first time slot based on the decoding status of the first UE and the second UE.  (interpreted as The mobile station 106 then increases the transmit power by some increment if the previous transmission was below the maximum available transmit power, and the mobile station 106 retransmits all the message blocks 202 of the entire message in the next available time slot of the access channel, see para [0017]).


Regarding claim 3,
 	Kim in view of Hart teaches method of claim 1, further comprising:
 	the network node transmitting, during a third time slot, a third superimposed signal comprising a third message for the first UE and a fourth message for the second UE; (interpreted as The eNB multiplexes data of the UE1 and data of the UE2 and may be then able to transmit multiplexed data via a resource region indicated by the resource allocation information, see Kim para [0301].  Examiner notes its obvious to perform the system taught by Kim any additional number of times).
 	the network node receiving a message transmitted by the second UE indicating that the second UE was unable to decode the fourth message for the second UE included in the third superimposed signal; and (interpreted as In this case, the HARQ-ACK information can indicate whether or not the data is properly received by the UE1 and/or the UE2, see Kim para [0306]. Examiner notes its obvious to perform the system taught by Kim any additional number of times),
 	after receiving the message transmitted by the second UE indicating that the second UE was unable to decode the fourth message, the network node providing to the first UE a message indicating that the network node will retransmit in a fourth time slot at least a portion of the fourth message. (interpreted as eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330]. Examiner notes its obvious to perform the system taught by Kim any additional number of times).


 	Kim in view of Hart teaches the method of claim 3, further comprising
 	after receiving the message transmitted by the second UE indicating that the second UE was unable to decode the fourth message, the network node transmitting, during the fourth time slot, a fourth superimposed signal comprising the fourth message for the second UE and a fifth message for the first UE. (interpreted as eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330]. Examiner notes its obvious to perform the system taught by Kim any additional number of times).

Claim  5-6, 9-11, 13-14, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 20170338915).

Regarding claim 5 and 13,
 	Kim Embodiment A teaches a method performed by a first user equipment, UE, (UE) that is being served by a network node, the method comprising:
 	the first UE receiving, during a first time slot, a first superimposed signal, the first superimposed signal comprising a first message for the first UE and a second message for a second UE being served by the network node; and ; (interpreted as The eNB multiplexes data of the UE1 and data of the UE2 and may be then able to transmit multiplexed data via a resource region indicated by the resource allocation information, see para [0301])
 	after receiving the first superimposed signal, the first UE obtains information that indicates that the second UE was unable to decode the second message and uses the obtained information to decode a third message for the first UE that is contained in a second superimposed signal received by the first (interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see para [0330].  If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see para [0315]).
 	the first UE decoding the first superimposed signal to obtain from the first superimposed signal the first message for the first UE; (interpreted as If decoding of the data of the UE1 is successful, see para [0315])
	the first UE buffering the residual signal (interpreted as the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see para [0315]).
 	However Kim Embodiment A does not teach the first UE using the obtained first message and the first superimposed signal to generate a residual signal comprising the second message for the second UE;
 	Kim Embodiment B teaches the first UE using the obtained first message and the first superimposed signal to generate a residual signal comprising the second message for the second UE; (interpreted as regenerates an interference signal using a decoding result of the UE2, and subtracts the interference signal from a reception signal of the UE1, see para [0283]).
 	It would have been obvious to one of ordinary skill in the art to combine the second signal obtained by decoding taught by Kim Emodiment A to include obtaining the second signal by subtracting as taught by Kim Embodiment B as it is another known method of acquiring signals.

Regarding claim 6 and 14,
 	Kim teaches the method of claim 5, wherein obtaining the information comprises the first UE receiving a message transmitted by the network node, wherein the message indicates that the second (interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330].  If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0315]).


Regarding claim 9 and 17,
 	Kim teaches the method of claim 5, further comprising:
 	the first UE receiving, during a second time slot, a second superimposed signal, the second superimposed signal comprising a third message for the first UE and at least a portion of the second message; and (interpreted as If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0329]. It is implicit that new UE1 data is transmitted and decoded using cancel interference with retransmitted UE2 data.)
 	the first UE using the buffered residual signal and the received second superimposed signal to obtain said at least a portion of the second message (interpreted as the eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330]).

Regarding claim 10 and 18,
 	Kim teaches the method of claim 9, further comprising:
 	the first using the obtained second message and the received second superimposed signal  (interpreted as the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0329]) to obtain the third  (interpreted as If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0329]. It is implicit that new UE1 data is transmitted and decoded using cancel interference with retransmitted UE2 data.)

Regarding claim 20 and 21,
 	Kim teaches the computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by processing circuitry, causes the processing circuitry to carry out the method of claim 1 (interpreted as a transmitter, a receiver, a memory, and a processor configured to support HARQ according to the NOMA scheme in a manner of being functionally connected with the transmitter, the receiver, and the memory, the processor configured to control the receiver to receive multiplexed data of the first UE and a second UE multiplexed by the NOMA scheme from an eNB, see Kim para [0013]).

Claim 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 20170338915) in view of Shimezawa (Pub No 20100329368).

Regarding claim 7 and 15,
 	Kim teaches the method of claim 5, however they do not teach wherein obtaining the information comprises the first UE receiving a negative acknowledgement transmitted by the second UE.
 	Shimezawa teaches (interpreted as Thereby, the NACK packet is retransmitted from the first communication device 100d to the second communication device 200d, see para [0286]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kim with the negative acknowledgements between UEs as taught by Shimezawa since it is known in the art to use Nacks for indicating between devices.
 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/OMER S MIAN/Primary Examiner, Art Unit 2461